Citation Nr: 0505052	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served from May 30, to July 15, 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the RO in 
Detroit, Michigan, which denied service connection for 
bilateral pes planus.  

In September 1999, the veteran and her father presented 
testimony to the undersigned veterans' law judge in a 
videoconference hearing.  

In June 2003, the case was remanded to the RO for procedural 
matters and to afford the veteran a VA medical examination.  
The case has been returned to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

Service medical records include a pre-enlistment physical 
examination that was negative for any foot pathology.  A 
clinical note reflected that 3 weeks into basic training the 
veteran was found to have pain in her feet.  Upon examination 
it was determined that she had plantar fasciitis secondary to 
bilateral pes planus, and she was separated from service.  A 
physical profile form indicated that the bilateral arch pain 
existed prior to service.  The appellant avers that the pes 
planus and other foot problems began in service; or, in the 
alternative, if the foot problems existed prior to service, 
they were aggravated in service, requiring her separation 
therefrom.  

In June 2003, the case was remanded for additional 
development.  The development was to include a VA medical 
examination to be conducted by a podiatrist.  The examiner 
was to indicate whether it was "at least as likely as not 
that any current bilateral pes planus pre-existed service or 
is related to any incident which occurred during the 
veteran's period of military service.  If the disorder pre-
existed service, the examiner should indicate whether the 
bilateral pes planus was aggravated during the veteran's 
period of service."  The examination was performed by a 
nurse practitioner, not a podiatrist.  

The veteran's representative has maintained that the 
examination results do not respond to the question posed to 
the examiner.  We agree.  Rather than answer the question 
posed, the examiner responded that the veteran's plantar 
fasciitis and heel spurs bilaterally secondary to pes planus 
are not as least as likely as not caused or aggravated by 
service.  The nurse practitioner then provided an explanation 
of her opinion that was even more confusing then the opinion.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Therefore, the Board is again remanding the 
matter for the RO for a VA medical examination to be 
conducted by a podiatrist, and to respond to the question 
posed. 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and etiology of her bilateral pes 
planus.  The claims file must be made 
available to and reviewed by the 
podiatrist in conjunction with the 
examination.  A notation to the effect 
that this record review took place 
should be included in the examination 
report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.  After examining the 
veteran and reviewing the medical 
evidence in the claims folder, the 
podiatrist should furnish an opinion as 
to whether it is at least as likely as 
not that any current bilateral pes 
planus or any other identified foot 
disorder pre-existed service or is 
related to any incident which occurred 
during the veteran's period of military 
service.  If any disorder pre-existed 
service, the examiner should indicate 
whether it was aggravated during the 
veteran's period of service.  If 
aggravated, the degree of aggravation 
should be quantified, if possible.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folders.  The veteran is to 
be advised by the RO that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on her claim.  

3.  Thereafter, the RO should readjudicate 
the claim, keeping in mind the 
requirements of VCAA.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

